DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The disclosure is objected to because of the following informalities: In paragraph [0001] on p. 1 of Applicant’s disclosure, there is a blank underline where it should recite “10,951,792”.  
Appropriate correction is required.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7, 8, 12, 13, 21, 26, and 27 of U.S. Patent No. 10,951,792, as shown in the tables below.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in every aspect than the patent claims and are therefore an obvious variant thereof.
5.	As per Claim 1, the limitations of Claim 1 are covered by patent Claim 1.  As per Claim 2, the limitations of Claim 2 are covered by patent Claim 13.  As per Claim 3, the limitations of Claim 3 are covered by patent Claim 7.  As per Claim 4, the limitations of Claim 4 are covered by patent Claim 8.
6.	As per Claim 5, the patent claims do not expressly recite wherein the display engine is to check whether the adaptive contrast and backlight enhancement is to be applied in response to 
7.	As per Claim 6, the patent claims do not expressly recite wherein the display engine is to check whether the adaptive contrast and backlight enhancement is to be applied after expiration of a timeout period.  However, since patent Claim 2 recites wherein the display engine is to disable the adaptive contrast and backlight enhancement when a flip completion event indication is determined and a timeout period has not expired, it would have been obvious to one of ordinary skill in the art that this means that the adaptive contrast and backlight enhancement is enabled after expiration of a timeout period, and thus, the display engine is to check whether the adaptive contrast and backlight enhancement is to be applied.
8.	As per Claim 7, the patent claims do not expressly recite wherein the display engine is to check whether the adaptive contrast and backlight enhancement is to be applied when the new frame is received after a threshold number of other frames.  However, since patent Claim 5 recites wherein the adaptive contrast and backlight enhancement is disabled if the gamma curve is in the linear mode prior to a predetermined number of frames, it would have been obvious to one of ordinary skill in the art that this means that the adaptive contrast and backlight enhancement is enabled after a threshold number of other frames, and thus, the display engine is to check whether the adaptive contrast and backlight enhancement is to be applied.
.
10.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, 1, 15, 20, and 21 of U.S. Patent No. 10,516,812, as shown in the tables below.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in every aspect than the patent claims and are therefore an obvious variant thereof.
11.	As per Claims 1-2, the limitations of Claims 1-2 are covered by patent Claim 1.  As per Claims 3-4, the limitations of Claims 3-4 are covered by patent Claims 6-7 respectively.
12.	As per Claim 5, the patent claims do not expressly recite wherein the display engine is to check whether the adaptive contrast and backlight enhancement is to be applied in response to the indication of the new frame not including the indication of the flip completion event.  However, since patent Claim 2 recites wherein the display engine configured to disable the adaptive contrast and backlight enhancement when a flip completion event indication is determined, it would have been obvious to one of ordinary skill in the art that this means that the adaptive contrast and backlight enhancement is enabled when the indication of the new frame does not include the indication of the flip completion event, and thus, the display engine is to check whether the adaptive contrast and backlight enhancement is to be applied.

14.	As per Claim 7, the patent claims do not expressly recite wherein the display engine is to check whether the adaptive contrast and backlight enhancement is to be applied when the new frame is received after a threshold number of other frames.  However, since patent Claim 4 recites wherein the adaptive contrast and backlight enhancement is disabled if a gamma curve is in a linear mode when not after a predetermined number of frames, it would have been obvious to one of ordinary skill in the art that this means that the adaptive contrast and backlight enhancement is enabled after a threshold number of other frames, and thus, the display engine is to check whether the adaptive contrast and backlight enhancement is to be applied.
15.	As per Claims 8-9, the limitations of Claims 8-9 are covered by patent Claims 8 and 11 respectively.  As per Claim 10, the limitations of Claim 10 are covered by patent Claim 8.  As per Claims 11-12, these claims are similar in scope to Claims 5 and 7 respectively, and therefore are rejected under the same rationale.  As per Claims 13-14, the limitations of Claim 13-14 are covered by patent Claim 15.  As per Claims 15-16, the limitations of Claims 15-16 are covered by patent Claims 20-21 respectively.  As per Claims 17-19, these claims are similar in scope to 
17/201,964
Claim 1
2
3
4
5
6
7
8
9
10
11
12
10,951,792
Claim 1
13
7
8
2
2
5
1
12
13
2
5
10,516,812
Claim 1
1
6
7
2
3
4
8
11
8
2
4


17/201,964
13
14
15
16
17
18
19
20
10,951,792
21
13
26
27
2
2
5
12
10,516,812
15
15
20
21
2
3
4
11


17/201,964 (Claim 1)
10,951,792 (Claim 1)
An apparatus comprising:
A processing unit comprising:
a display buffer; and
a display buffer; and
a display engine to:
a display engine to:
obtain an indication of a new frame; and
receive an indication of a new frame;
in response to the indication of the new frame not including an indication of a flip completion event:
determine if the indication of a new frame includes an indication of a flip event;
fill the display buffer with the new frame;
identify one or more dirty regions of the new frame based on the flip event; fill the display buffer with the one or more dirty regions of the new frame;
scan out the new frame from the display buffer to a display port; and
scan out the one or more dirty regions of the new frame from the display buffer to a display port; and
apply an adaptive contrast and backlight enhancement based on a histogram of changes in the new frame.
apply an adaptive contrast and backlight enhancement based on a histogram of changes in the new frame.



10,516,812 (Claim 1)
An apparatus comprising:
A processing unit comprising:
a display buffer; and
a display buffer; and
a display engine to:
a display engine configured to:
obtain an indication of a new frame; and
receive an indication of a new frame
in response to the indication of the new frame not including an indication of a flip completion event:
determine if the indication of a new frame includes an indication of a flip event;
fill the display buffer with the new frame;
determine one or more dirty regions of the new frame based on the flip event; fill the display buffer with the one or more dirty regions of the new frame;
scan out the new frame from the display buffer to a display port; and
scan out the one or more dirty regions of the new frame from the display buffer to a display port; and
apply an adaptive contrast and backlight enhancement based on a histogram of changes in the new frame.
apply an adaptive contrast and backlight enhancement, based on a histogram of changes in the new frame.


Allowable Subject Matter
16.	Claims 1-20 are rejected under double patenting, but would be allowable if a terminal disclaimer is filed.
The following is a statement of reasons for the indication of allowable subject matter:  
17.	If a terminal disclaimer is filed, then the claims would be allowed for similar reasons that U.S. Patent No. 10,951,792 was allowed.  The limitation that is considered to be novel in particular is applying an adaptive contrast and backlight enhancement based on a histogram of changes in the new frame.
18.	The closest prior art (Belanger US 20130278619A1) teaches display hardware may read from the display buffer [0023].  The display buffer may include a front buffer 112 [0024].  While the composition manager writes to the back buffer to create one of the frames 102, the display , Buffer A is made the front buffer 112, and Buffer B is made the back buffer 110.  After the buffer flip, the front buffer 112, Buffer A, may represent the target frame (frame n+1) [0041]. Display hardware may read from the front buffer 112 in order to cause the contents of one of the frames to be displayed [0025].  However, Belanger does not teach applying an adaptive contrast and backlight enhancement based on a histogram of changes in the new frame.
19.	Another prior art (Kwa US 20160275900A1) teaches graphics interface 314 may communicate with the display device 150 via an accelerated graphics port or Peripheral Component Interconnect. Display 150 may communicate with the graphics interface 314 through a signal converter that translates a digital representation of an image stored in a storage device into display signals that are interpreted and displayed by the display 150 [0024].  However, Kwa does not teach applying an adaptive contrast and backlight enhancement based on a histogram of changes in the new frame.
.
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Belanger (US 20130278619A1) teaches after a buffer flip occurs when double buffering the frames, the system may update some portions of the dirty buffer regions in the back buffer with changes between a source frame and an intermediate frame.  The system may update other portions of the dirty buffer regions with changes between the intermediate frame and a target frame (Abstract).
Kwa (US 20160275900A1) teaches graphics interface 314 may communicate with the display device 150 via an accelerated graphics port or Peripheral Component Interconnect. Display 150 may communicate with the graphics interface 314 through a signal converter that translates a digital representation of an image stored in a storage device into display signals that are interpreted and displayed by the display 150 [0024].  
3.	Hitaka (US 20140092146A1) teaches when the display information is partially updated, the LCD backlight 107 is set such that the luminance of the LCD backlight 107 will not be changed [0036].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611